NUMBER 13-18-00410-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

VALENTIN TORRES ALVAREZ
AKA VALENTIN TORRES AKA
VALENTIN ALVAREZ TORRES,                                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 103rd District Court
                  of Cameron County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
             Before Justices Contreras, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Hinojosa

       Appellant, Valentin Torres Alvarez aka Valentin Torres aka Valentin Alvarez

Torres, attempted to perfect an appeal from a conviction for rape. We dismiss the appeal

for want of jurisdiction.
        Sentence in this matter was imposed on June 7, 2018. No motion for new trial

was filed. Notice of appeal was filed on July 27, 2018. On July 30, 2018, the Clerk of

this Court notified appellant that it appeared that the appeal was not timely perfected.

Appellant was advised that the appeal would be dismissed if the defect was not corrected

within ten days from the date of receipt of the Court’s directive. Appellant has responded

by filing an unopposed motion to reinstate appeal. The motion states failure to file the

notice of appeal was an oversight caused by counsel’s inability to go to her office because

she was assigned three weeks of bed rest.

        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

        Appellant’s notice of appeal was due on July 9, 2018. 1 Within the fifteen-day time

period, appellant did not file a motion for extension of time to file his notice of appeal and

did not file his notice of appeal.

        This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address



        1  The thirtieth day after June 7, 2018, fell on Saturday, July 7, 2018. As per TEX. R. APP. P.
4.1(a), the deadline for filing the notice of appeal was extended to Monday, July 9, 2018.

                                                     2
the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Accordingly, appellant’s unopposed motion to reinstate appeal is DENIED.

       Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2017 1st C.S.); see also Ex parte

Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                LETICIA HINOJOSA
                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of August, 2018.




                                            3